Per Curiam : The board of supervisors of Kankakee county, at its September term, 1903, adopted a resolution ordering “that there be levied, extended and collected, county revenue for the year 1903, the sum of $56,000, the same being seventy-five cents on each $100 assessed valuation of said county.” In pursuance of this resolution county taxes in the sum of $2452.97 were levied and extended against the property of the appellant company. It declined to pay, and to the application of the county collector for judgment and order of sale of its property presented the objection that the amount of county taxes was stated in a gross sum in the order of the board of supervisors, and that thé amount ordered to be levied for the several county purposes was not stated separately, as required by section 121 of chapter 120, the Revenue act. The court overruled the objection and entered judgment as asked by the collector. This appeal presents a single question, whether the objection was properly overruled. We had occasion in Cincinnati, Indianapolis and Western Railway Co. v. People, 213 Ill. 197, to consider this question, and there determined that it was essential to a valid levy of county taxes, when levied for several purposes, that the amount for each purpose should be stated separately. It follows that the judgment here appealed from is erroneous, and it must be, and is, reversed, and the cause will be remanded. Reversed and remanded.